Citation Nr: 1631867	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  11-09 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Timothy M. White, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1960 to December 1960.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2011, the Veteran testified at a hearing before a Veterans Law Judge who is no longer at the Board.  A transcript of that hearing is of record.  In a May 2016 letter, the appellant and his representative were notified of his right to another Board hearing.  He has not requested that a new hearing be scheduled.  As such, the Board will proceed with a decision based on the evidence of record.

In January 2014, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

With respect to the issue of entitlement to service connection for a bilateral knee disability, the Board observes that service connection was initially denied in an April 1968 rating decision, and the Veteran did not appeal that decision.  However, the record contains original service treatment records obtained in 2014 that were not of record in April 1968 showing treatment for the Veteran's bilateral knees.  These relevant service department records require reconsideration, not reopening, of the previously denied claim.  38 C.F.R. § 3.156(c).  Accordingly, the issue is phrased to show that the merits of the claim are considered.

The issue of entitlement to service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The results of the audiological evaluation have indicated the Veteran has no worse than Level II hearing impairment in his right ear and Level III hearing impairment in his left ear.


CONCLUSION OF LAW

The criteria for a compensable initial rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The appeal comes from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's service treatment records have been obtained.  The Veteran was provided VA medical examinations in January 2011 and December 2014.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanation.  Thus, VA's duty to assist has been met.


II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran contends that he is entitled to a higher initial disability rating for his bilateral hearing loss.  Service connection for bilateral hearing loss was granted in a February 2011 rating decision.  The RO assigned a zero percent (noncompensable) rating under 38 C.F.R. § 4.85, DC 6100.

The assigned evaluations for hearing loss are determined by mechanically, so nondiscretionarily, applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85, DC 6100.  

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2015).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).  Each ear is considered separately.  38 C.F.R. § 4.86.

The Veteran was afforded a VA audiological examination in January 2011.  The Veteran reported not using hearing protection during service.  Post service, he noted using power tools with hearing protection.  He also reported not being unable to hear alarm signals.  On that occasion, puretone thresholds, in decibels, were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
10
35
65
85
48.75
88
LEFT
25
45
80
95
61.25
84

The examiner diagnosed the Veteran with moderate sensorineural hearing loss in the right ear and moderately severe sensorineural hearing loss in the left ear.  Applying the results from the January 2011 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the right ear and Level III hearing loss in the left ear.  When one ear has Level II hearing loss and the other ear has Level III hearing loss, a zero percent (noncompensable) rating is assigned under Table VII.  38 C.F.R. § 4.85.

At the Veteran's December 2011 videoconference Board hearing, he reported working on a flight line while in service.  He noted that worked as a surveillance operator at a casino and had been let go because he could not hear the alarms.  He noted that he cannot hear the buzzers that sound in the turnpike stile when he drives.  He also has to turn up the television and telephone ringer.  

The Veteran was afforded a VA audiological examination in December 2014.  The Veteran reported difficulty understanding speech in groups and at a distance.  He also noted difficulty understanding phone conversations.  On that occasion, puretone thresholds, in decibels, were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
20
35
65
100
55
100
LEFT
40
50
80
100
67.5
94

The examiner diagnosed the Veteran with sensorineural hearing loss, bilaterally.  Applying the results from the December 2014 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level II hearing loss in the left ear.  When one ear has Level I hearing loss and the other ear has Level II hearing loss, a zero percent (noncompensable) rating is assigned under Table VII.  38 C.F.R. § 4.85.

In the absence of any additional medical evidence showing a more severe hearing disability, and based on the results of the audiological evaluation discussed above, the Veteran's hearing loss has not approximated the criteria for a compensable evaluation at any time during this appeal.  The Board sympathizes with the Veteran's complaints regarding the functional impact of his hearing loss on his daily life.  However, the evaluation of hearing loss is predicated upon the results of the audiology studies of record.  See Lendenmann, supra.  As such, a higher rating is denied.

The VA examinations were conducted in accordance with 38 C.F.R. § 4.85(a) and are highly probative.  The Veteran noted his difficulties with his hearing and the Board finds no prejudice in deciding the claim.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

It was noted by the examiners that the Veteran reported trouble with his hearing and ability to understand others in groups, at a distance or on the phone.  However, the effects do not show an unusual disability picture such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015).  The symptoms of his disability have been accurately reflected by the schedular criteria.  The effects arise due to the underlying hearing impairment contemplated by the rating, and are not sufficient to suggest an unusual disability picture inconsistent with the applicable criteria.  See Martinak, supra.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected hearing loss disability is adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  Moreover, the Veteran has not asserted, and the evidence does not suggest, an exceptional disability picture when the Veteran's disabilities are considered in the aggregate.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such is raised by the record.  The January 2011 VA examination report shows that the Veteran reported being unable to hear alarm signals.  He again noted difficulty hearing alarms at his December 2011 videoconference hearing.  Although the Veteran has noted difficulty hearing sounds, the evidence does not  suggest that his service-connected hearing loss precludes substantially gainful employment.  Accordingly, a TDIU claim has not been raised, and no action pursuant to Rice is necessary.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An initial compensable disability rating for service-connected bilateral hearing loss is denied.





REMAND

The Veteran seeks service connection for a bilateral knee disability.  A claim for service connection was denied by the RO in April 1968.  The Veteran sought to reopen his claim in April 2010.  In its January 2014 remand, the Board requested original service treatment records which were not of record at the time of the April 1968 rating decision.  The additional service treatment records were associated with the Veteran's claims file in November 2011.  As noted in the Introduction section above, these relevant service department records require reconsideration, not reopening, of the previously denied claim.  38 C.F.R. § 3.156(c).  

The Veteran's April 1960 service entrance examination shows a normal clinical evaluation for his lower extremities.  A clinical record dated in July 1960 shows that the Veteran was admitted to a hospital with a diagnosis of internal derangement of the knee, bilateral.  It was noted that the Veteran had twisted his left knee during K.P.  It was also indicated that the Veteran had injured his knees in motorcycle accidents prior to service.  A fractured left ankle, treated in 1958, was noted.  

A post service private treatment record shows that the Veteran underwent a total knee arthroplasty of the right knee in December 1999.

At the Veteran's December 2011 videoconference Board hearing, he noted that he had been in a motorcycle accident, prior to service, which had resulted in a broken ankle.  He stated that he had not injured his knees in the motorcycle accident.  He testified that while in service, he fell down a set of stairs.  He stated that he was in the hospital for several weeks.  He testified that he did not have a pre-existing injury upon entrance into service.  He stated that his knees have hurt him since separation and that he has undergone total knee replacement surgery.  

A private treatment record dated in October 2012 shows complaints of left knee degenerative joint disease/painful primary osteoarthritis.  A left total knee arthroplasty was indicated.  

An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  

The Board finds that a VA examination and medical opinion are necessary for determining whether the Veteran's claimed bilateral knee disability is related to his active duty service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination addressing the etiology of the Veteran's claimed bilateral knee disability.  The entire electronic files claims file must be reviewed by examiner.

Following an examination of the Veteran and a review of the claims file, the examiner must respond to the following:

a.  Identify all of the Veteran's current bilateral knee disabilities.

b.  Then, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disabilities are etiologically related to service. 

The examination report must include a complete rationale for all opinions expressed. 

2.  Finally, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


